Per Curiam.

After argument and judgment, and the term ended, a parly comes too late to move to have the record amended, and to open the cause. If the argument had been founded upon an erroneous copy of the return, the case would have been different; but here the original return stated that the demand was only for 250 pounds of butter. It would be productive of great inconvenience to allow the losing party to resort to the justice to amend his return, after argument upon the return as made, and judgment given and perfected.
Motion denied.